DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 01/19/2021. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1-11, 13, 15-20. 
(a) The Applicant, via the claim amendments filed 01/19/2021 overcome the claim objections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous claim objections.
(b) The Applicant, via the claim amendments filed 01/19/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims1-20 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as outlined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Tignor et al. U.S. P.G. Publication 2004/0066595 (hereinafter, Tignor).
Regarding Claim 8, Hamaskai teaches a method for selectively powering a plurality of end components in a vehicle, the method comprising: 
-monitoring each of a plurality of end component loads for a fault condition (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A); and 
-selectively interrupting power to a one of the plurality of end component loads with a settable circuit breaker in response to a determination that a fault occurred in the one of the 29Docket No. 18-3725-US-NPplurality of end component loads (electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13), 
-wherein a selected power to each of remaining ones of the plurality of end component loads remains unaffected by the interruption of power to the one of the plurality of end component loads (electronic circuit breaker interrupts circuit (i.e., open), however other circuits remain unaffected, Hamaskai, Paragraphs 0032 and 0046 and Figure 4A).
It shall be noted that Hamaskai teaches detecting faults in circuit systems (i.e., circuit breaker becomes open) (Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see for example Hamaskai, Paragraph 0003). 
However, Hamaskai does not teach the method to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads.
	Tignor teaches an electric circuit breaker which interrupts power to load components (Tingor, Paragraph 0015 and Abstract). Moreover, Tignor teaches that the circuit breaker includes sensors to sense the voltage, current, and power levels (e.g., load monitoring) of the component loads (TIgnor, Paragraphs 0016-0017, 0002, 0028 and Figures 2 and 6). Tignor additionally teaches the interrupting based on a desired time frame (i.e., long-time, short-time, or instantaneous) and desired levels (Tignor, Paragraph 0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Tignor to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads as taught by Tignor.
	It would have been obvious because sensing and setting parameters for a trip (e.g., voltage, current, load, fault, etc.), allows the ability for an end user to see additional information and setting desired parameters (Tignor, Paragraphs 0002-0003 and 0028). 
Regarding Claim 15, Hamaskai teaches a vehicle management system for selectively interrupting power to an end component in a vehicle (aircraft management computer, Hamaskai, Paragraphs 0024-0026 and Figure 2), comprising: 
(processor system, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3); and 
-a non-transitory computer readable medium storing program code which, when executed by the processor, performs a computer-implemented method selective power interruption, the program code (processor system and memory and instructions to operate on the processor, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3) comprising: 
-program code for monitoring each of a plurality of end component loads for a fault condition (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A); and 
-program code for selectively interrupting power to a one of the plurality of end component loads with settable circuit breaker in response to a determination that a fault occurred in the one of the plurality of end component loads (electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13), wherein a selected power to each of remaining ones of the plurality of end component loads remains unaffected by the interruption of power to the one of the plurality of end component loads (electronic circuit breaker interrupts circuit (i.e., open), however other circuits remain unaffected, Hamaskai, Paragraphs 0032 and 0046 and Figure 4A).
(Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see for example Hamaskai, Paragraph 0003). 
However, Hamaskai does not teach the system to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads.
	Tignor teaches an electric circuit breaker which interrupts power to load components (Tingor, Paragraph 0015 and Abstract). Moreover, Tignor teaches that the circuit breaker includes sensors to sense the voltage, current, and power levels (e.g., load monitoring) of the component loads (TIgnor, Paragraphs 0016-0017, 0002, 0028 and Figures 2 and 6). Tignor additionally teaches the interrupting based on a desired time frame (i.e., long-time, short-time, or instantaneous) and desired levels (Tignor, Paragraph 0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Tignor to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads as taught by Tignor.
(Tignor, Paragraphs 0002-0003 and 0028). 

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Ausman et al. U.S. P.G. Publication 2009/0212975 (hereinafter, Ausman), in further view of Tignor et al. U.S. P.G. Publication 2004/0066595 (hereinafter, Tignor).
Regarding Claim 1, Hamaskai teaches a vehicle management system computer (aircraft management computer, Hamaskai, Paragraphs 0024-0026 and Figure 2), comprising: 
-a data processing system comprising a processor and a memory (processor system and memory, Hamaskai, Paragraphs 0029-0030 and 0034 and Figure 3); 
-a power distribution controller comprising a plurality of power distribution circuits that are each controlled by the power distribution controller to supply power to end component loads (aircraft has a processing system which monitors and controls the circuit breakers (i.e., controls the power to end component loads), Hamaskai, Paragraphs 0029 and 0046 and Figure 3A), the power distribution controller communicably coupled to the data processing system by a bus (processing system and the electronic circuit breakers are connected to a bus, Hamaskai, Paragraph 0029 and Figure 3A); and
(electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, Hamaskai, Paragraph 0029, 0046, and 0048 and Figures 3A and 13); …
-wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker (electronic circuit breaker interrupts circuit (i.e., open), Hamaskai, Paragraphs 0032 and 0046 and Figure 4A) …
	It shall be noted that Hamaskai teaches detecting faults in circuit systems (i.e., circuit breaker becomes open) (Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see for example Booth, Paragraph 0003). 
	However, Hamaskai does not specifically teach the system to include that the power distribution controller is configured to monitor sensed voltage, sensed current levels, spikes in the power distribution circuits, and interruptions in the power distribution circuits and wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault.
	Ausman teaches a controller for use in an aircraft, wherein the controller system is configured to monitor voltage, current, and fault detection (Ausman, Paragraphs 0055-0058, and 0064 and Figure 2). Monitoring both current and voltage can alert the controller system to a current level indicating a fault or a power level fault (i.e., P = I * V). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the system of Hamaskai to include the power distribution controller is configured to monitor sensed voltage, sensed current levels, spikes in the power distribution circuits, and interruptions in the power distribution circuits and wherein the power distribution controller is further configured to interrupt a respective one of the plurality of power distribution circuits via a settable circuit breaker upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault as taught by Ausman.
	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).    
Hamaskai and Ausman do not teach the computer to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads.
	Tignor teaches an electric circuit breaker which interrupts power to load components (Tingor, Paragraph 0015 and Abstract). Moreover, Tignor teaches that (TIgnor, Paragraphs 0016-0017, 0002, 0028 and Figures 2 and 6). Tignor additionally teaches the interrupting based on a desired time frame (i.e., long-time, short-time, or instantaneous) and desired levels (Tignor, Paragraph 0028).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer of Tignor to include a level at which the settable circuit breaker interrupts the power for the one of the plurality of end component loads varies over time and is dynamically adjustable according to a sensed voltage level, a sensed current level, and a sensed power level of the one of the plurality of end component loads as taught by Tignor.
	It would have been obvious because sensing and setting parameters for a trip (e.g., voltage, current, load, fault, etc.), allows the ability for an end user to see additional information and setting desired parameters (Tignor, Paragraphs 0002-0003 and 0028). 
Regarding Claim 9, Hamaskai teaches the method of claim 8.
	It shall be noted that Hamaskai teaches detecting faults in circuit systems (i.e., circuit breaker becomes open) (Hamaskai, Paragraphs 0032 and 0046 and Figure 4A). It is generally known that a circuit breaker trips (i.e., faults) based on an over current limit (e.g., 50 amps vs. rated 15 amps) or a high load over a specified period of time (see Booth, Paragraph 0003). 
However, Hamaskai does not specifically teach the method to include selectively interrupting the power to the one of the plurality of end component loads comprises interrupting the power to the one of the plurality of end component loads upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault.
	Ausman teaches a controller for use in an aircraft, wherein the controller method is configured to monitor voltage, current, and fault detection (Ausman, Paragraphs 0055-0058, and 0064 and Figure 2). Monitoring both current and voltage can alert the controller system to a current level indicating a fault or a power level fault (i.e., P = I * V). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to modify the method of Hamaskai to include selectively interrupting the power to the one of the plurality of end component loads comprises interrupting the power to the one of the plurality of end component loads upon detecting at least one of a sensed voltage level indicative of a fault, a sensed current level indicative of a fault, and a power level indicative of a fault as taught by Ausman. 
	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).    
Regarding Claim 16, the applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 9.

Claims 2-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaskai et al. U.S. P.G. Publication 2006/0108873 (hereinafter, Hamasaki), in view of Ausman et al. U.S. P.G. Publication 2009/0212975 (hereinafter, Ausman), in further view of Tignor et al. U.S. P.G. Publication 2004/0066595 (hereinafter, Tignor), in further view of Booth et al. U.S. P.G. Publication 2010/0039741 (hereinafter, Booth).
Regarding Claim 2, Hamaskai, as modified, teaches the vehicle management system computer of claim 1, wherein each settable circuit breaker comprises a respective settable circuit breaker of the plurality of settable circuit breakers …, wherein each of the respective settable circuit breaker … is adjusted to interrupt operation of an individual power 28Docket No. 18-3725-US-NPdistribution circuit based on at least one of a plurality of conditions (electronic circuit breakers (ECBs), which are settable and control over a plurality of power distribution circuits, breakers can interrupt (i.e., trip) based on ranges (e.g., high current such as 20 amp draw) and other conditions (i.e., fault detection), Hamaskai, Paragraph 0029, 0035, and 0048 and Figures 3A, 4A, and 13).
	Hamaskai does not specifically teach the system to include setting a circuit breaker range.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include setting a circuit breaker range as taught by Booth.
(Booth, Paragraph 0003).
Regarding Claim 3, Hamaskai, as modified, teaches the vehicle management system computer of claim 2.
	Hamaskai does not specifically teach the system to include the plurality of conditions comprise at least one of a run to the respective end component load, a distance to the respective end component load, a change in load of the respective end component load over time, and a change in the load of the respective end component load due to variation in temperature.
	Ausman teaches opening the circuit if the temperature detected is over a set condition (Ausman, Paragraph 0004). Moreover, Ausman teaches monitoring load conditions over time (Ausman, Paragraphs 0055-0058 and 0064 and Figure 2).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include the plurality of conditions comprise at least one of a run to a respective end component load, a distance to the respective end component load, a change in load of the respective end component load over time, and a change in the load of the respective end component load due to variation in temperature as taught by Ausman.
	It would have been obvious because detecting faults in a circuit and controlling circuits (e.g., open or closed) allows both the ability to detect abnormal states of electronics and correct or notify end users to ensure safe control of the aircraft (Ausman, Paragraphs 0001 and 0028).   
Regarding Claim 4, Hamaskai, as modified, teaches the vehicle management system computer of claim 2, wherein the respective settable circuit breaker … is dynamically determined (circuit breaker is dynamically settable and monitored dynamically, Hamaskai, Paragraphs 0028, 0046-0048 and Figures 3A, 4A and 13). 
	Hamaskai does not teach the system to include that the settable circuit breaker range is dynamically determined.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003). Moreover, the range of the circuit can by determined dynamically (e.g., continually adjusting trip time or current limit based on feedback of running the system) (Booth, Paragraph 0003).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include that the settable circuit breaker range is dynamically determined.
	It would have been obvious because setting a circuit breaker range allows for certain trip conditions to work on certain circuits based on the known knowledge of the circuit system (Booth, Paragraph 0003).
Regarding Claim 5, Hamaskai, as modified, teaches the vehicle management system computer of claim 2, wherein at least two of the respective settable circuit breaker ranges are different (user can select circuit breaker additional information to view the capacity of each circuit breaker (e.g., circuit breaker 1 trips at 20 amps and circuit breaker 2 trips at 50 amps) (Note: Booth in claim 2 teaches circuit breaker ranges), Hamaskai, Paragraph 0034 and Figure 4a)
Regarding Claim 6, Hamaskai, as modified, teaches the vehicle management system computer of claim 5.
	Hamaskai does not teach the system to include the settable circuit breaker range is dynamically determined according to vehicle operation.
	Booth teaches setting a circuit breaker range (e.g., trip time or electrical current threshold limit) based on the end user’s desire (Booth, Paragraph 0003). Moreover, Booth teaches that setting the circuit breaker range can be based on the system the circuits are located within (e.g., aircraft or ship) (Booth, Paragraphs 0003 and 0032).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Hamaskai to include the settable circuit breaker range is dynamically determined according to aircraft operation as taught by Booth.
It would have been obvious because setting a circuit breaker range allows for certain trip conditions to work on certain circuits based on the known knowledge of the circuit system (Booth, Paragraph 0003).
Regarding Claim 7, Hamaskai, as modified, teaches the vehicle management system computer of claim 5, wherein the respective settable circuit breaker range (circuit breaker range as taught by Booth in claim 2) is dynamically determined according to end component priority (circuit breakers based on priority (e.g., locked state vs. opened or tripped), Hamaskai, Paragraph 0032 and Figure 4a).
Regarding Claim 10
Regarding Claim 11, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 12, the applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 4.
Regarding Claim 13, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 14, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.
Regarding Claim 17, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 18, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.
Regarding Claim 19
Regarding Claim 20, the applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667